Citation Nr: 0008271	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-03 520A	)	DATE
	)
	)


THE ISSUE

Whether a September 1996 decision of the Board of Veterans' 
Appeals denying entitlement to an effective date prior to 
November 30, 1983 for the award of a total rating for 
compensation purposes based on individual unemployability, on 
the basis of failure to submit new and material evidence, 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in September 
1996.

In his pleadings, the moving party claims entitlement to 
restoration of a total rating for his psychiatric disorder 
that was reduced to 70 percent by rating decisions issued in 
1975.  He is advised that this matter will not be addressed 
herein as the Board's jurisdiction is limited specifically to 
the motion of clear and unmistakable error in the September 
1996 Board decision.  The Board has original jurisdiction 
over this motion and therefore, no other issues or claims are 
properly before the Board at this time.  Should the moving 
party desire further action on his restoration claim, he 
should pursue it further with the regional office.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the September 1996 Board decision 
do not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
September 1996 decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In its September 1996 decision, the Board noted that the 
effective date of an award based upon the receipt of new and 
material evidence permits the grant of a benefit, but 
generally no earlier than the date of the receipt of the 
recent claim.   A December 1988 Board decision denied an 
effective date prior to November 30, 1983.  In November 1993, 
the moving party again submitted a claim of entitlement to an 
effective date prior to November 30, 1983.  The Board found 
no legal merit to his claim in the September 1996 decision 
because the date of receipt of the claim based on new 
evidence could be no earlier than date of receipt of the 
reopened claim, which could provide no benefit to the moving 
party in light of the November 1983 effective date assigned 
for the total rating.

In pleadings prepared by the moving party in connection with 
this motion, it was asserted that the September 1996 Board 
committed clear and unmistakable error because of a decision 
in the matter of Giusti-Bravo v. United States Veterans' 
Administration, which allowed restoration of certain 
veterans' total disability ratings.  See Stipulation and 
Order, Giusti-Bravo v. U.S. Dep't of Veterans Affairs, Civ. 
Div. No. 87-0590 (D.P.R.).  The moving party also submitted 
copies of VA outpatient treatment and hospitalization 
records.  These were apparently submitted not as part of the 
moving party's motion for clear and unmistakable error, but 
in support of a de novo review of the claim.

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of September 1996 
was clearly and unmistakably erroneous to the extent that, 
had the alleged errors not been committed, the outcome in the 
case would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  The caselaw of the Court of Appeals for 
Veterans Claims (the Court) and the regulations cited above 
are clear on the point that allegations of clear and 
unmistakable error must be supported by specific allegations 
of error in fact or law in the Board decision, and if it is 
not absolutely clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable.  The moving party's pleading contain 
no specific allegations of error in the Board's September 
1996 decision.  He has merely submitted a copies of VA 
medical records and the Stipulation and Order from Giusti-
Bravo without describing any error in the Board's September 
1996 decision.

In view of the above, the Board concludes that the moving 
party's pleadings do not sufficiently present valid arguments 
of the "very specific and rare" kind of error that 
constitutes clear and unmistakable error.  38 C.F.R. 
§ 20.1403(a) & (d)(3) (1999).  Without specific allegations 
of error in fact or law in the September 1996 Board decision, 
the motion is insufficient to support revision of the Board's 
decision on the basis of clear and unmistakable error and the 
motion must be denied.



ORDER

The motion alleging clear and unmistakable error in the 
Board's September 1996 decision is denied.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeals


 


